Nicor Inc. Form 10-Q Exhibit FIRST AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENT NICOR INC. 2006 LONG-TERM INCENTIVE PLAN THIS FIRST AMENDMENT is entered into effective as of the 27th day of March, 2008 by and between Russ M. Strobel (the “Employee”), and Nicor Inc., an Illinois corporation (the “Company”). WITNESSETH THAT: WHEREAS, the Company and the Employee entered into a Restricted Stock Unit Agreement dated as of March 27, 2008 (the “Restricted Stock Unit Agreement”) evidencing an award of Restricted Stock Units by the Company to the Employee pursuant to
